In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 2/7/22 has been entered. Claims 1, 5, and 9 – 12 have been amended, and claims 2, 4, 6 – 8, 13, and 15 cancelled. Claims 1, 3, 5, 9 – 12, and 14 are pending.

Reasons for Allowance
Claims 1 and 12 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical waveguide apparatus and a corresponding method of using thereof, as contemplated by the Costache – Wu – Liu combination.

On the contrary, the Costache – Wu – Liu combination, while suggesting an optical waveguide apparatus comprising a control component and a waveguide structure including switchable waveguides disposed a first waveguide layer and fixed waveguides disposed in a second waveguide layer different from the first waveguide layer, does not consider that an intersection defined by a projection of a switchable waveguide on a fixed waveguide. As seen in Figs. 9, 16, and 18 of Wu, a movable waveguide 902 (which corresponds to a switchable 
Claims 3, 5, 9 – 11, and 14 are allowed by virtue of dependency on any one of claims 1 and 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896